Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-19-00360-CR

                                           Bert VILLA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR1598
                          Honorable Jefferson Moore, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

         In accordance with this court’s opinion of this date, the trial court’s judgments are
MODIFIED to delete the mark in the box on the second page of the judgments selecting the
following option: “The Court ORDERS Defendant punished in accordance with the judgment and
sentence originally entered in this cause.” The judgments are further modified by marking the box
on the second page of the judgments selecting the following option: “Finding it to be in the interest
of justice, the Court ORDERS Defendant punished in accordance with the reformed judgment and
sentence indicated above.” The judgments are AFFIRMED AS MODIFIED.

       SIGNED March 11, 2020.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice